DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/13/2021 to the Office Action mailed on 10/13/2020 is acknowledged.

Claim Status
Claims 1-3, 5, 7, 10-19, and 21-25 are pending. 
Claims 4 and 6 were previously canceled and claims 8, 9 and 20 are newly canceled.
Claims 1-3, 5, 7, 10, and 14-16 are currently amended.
Claims 21-25 are newly added.
Claims 1-3, 5, 7, 10-19, and 21-25 have been examined.
Claims 1-3, 5, 7, 10-19, and 21-25 are rejected.
Priority
	Priority to application 62/637829 filed on 03/02/2018 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-3, 5, and 7-20 under 35 U.S.C. 103 as being unpatentable over Wickstrom et al. (Colorimetry as Quality Control Tool for Individual Inkjet-Printed Pediatric Formulations, Published 10/13/2016) in view of Barreto et al. (US Patent Application Publication 

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-3, 5, 7, 10-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickstrom et al. (Colorimetry as Quality Control Tool for Individual Inkjet-Printed Pediatric Formulations, Published 10/13/2016) in view of Barreto et al. (US Patent Application Publication 2007/0132823 A1, Published 06/14/2007), Wickstrom2 et al. (Inkjet Printing of Drug-Loaded Mesoporous Silica Nanoparticles—A Platform for Drug Development, Published 2017), and Zhou et al. (US Patent Application Publication 2012/0315333 A1, Published 12/13/2012).
The claims are directed to a device comprising a first layer of a printed supplement composition comprising a first supplement, binder, and a flow aid such as xylitol, a second layer of printed supplement disposed on the first layer and support substrate made of polyester. The claims are further directed to the device having a decorative layer having identification codes.
Wickstrom et al. teach printed 1-10 layers of vitamins on edible substrate by inkjet technology (abstract). Dose escalation was achieved by printing layers of ink on top of each other (p. 299, column 1, paragraph 2). The ink comprises vitamins B1, B2, B3, and B6 (p. 295, column 1, paragraphs 2-3). The layers have pinholes (Fig. 5).
Wickstrom et al. lacks a teaching wherein the support is made of polyester. Wickstrom et al. further lacks a teaching wherein the device has decorative layer. Wickstrom et al. also lacks a teaching wherein the printed composition comprises a binder and/or xylitol.
Barreto et al. teach inkjet inks embodying features of the present invention, provide for marking consumable products, such as pharmaceutical products, using a non-contact printing system, such as 
Wickstrom2 et al. The purpose of this study was to develop a pharmaceutical MSN-based ink formulation to be deposited onto polyester transparency and hydroxypropylmethyl cellulose (HPMC) films using inkjet printing technology (page 3, paragraph 1). Hydrophilic HPMC and hydrophobic polyester transparency films were used as substrates (page 7, paragraph 2).
Zhou et al. teach ink composition comprising one or more active pharmaceutical ingredients and one or more excipients (prior art claims 1 and 2). The excipients can include binders and/or xylitol (paragraph 0039 and prior art claim 12). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to print the vitamin B composition of Wickstrom et al. on the substrate of Wickstrom2 et al. and have a reasonable expectation of success. One would have been motivated to do so since Wickstrom2 et al. teach that a polyester film is a functional substitute substrate for ink jet printed pharmaceutical compositions such as vitamin B.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to provide a printed markings on the product of Wickstrom et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide relevant indicia directly on the product. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add pullulan to the print composition of Wickstrom et al. and have a reasonable 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add xylitol to the print composition of Wickstrom et al. and have a reasonable expectation of success. One would have been motivated to do so since Zhou et al. teach that such excipients to compositions such as those of Wickstrom et al.
Therefore, the instant claims are rendered obvious by the teachings of the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617